[Cite as State v. Gilbert, 124 Ohio St. 3d 119, 2009-Ohio-6543.]




            THE STATE OF OHIO, APPELLEE, v. GILBERT, APPELLANT.
          [Cite as State v. Gilbert, 124 Ohio St. 3d 119, 2009-Ohio-6543.]
Court of appeals’ judgment affirmed on the authority of State v. Lester, and cause
        remanded.
            (No. 2009-0610 — Submitted September 30, 2009 — Decided
                                   December 17, 2009.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 90615,
                                      2009-Ohio-463.
                                   __________________
        {¶ 1} The judgment of the court of appeals is affirmed as to appellant’s
first assignment of error below (Proposition of Law No. I accepted for review in
this court) on the authority of State v. Lester, 123 Ohio St. 3d 396, 2009-Ohio-
4225, 916 N.E.2d 1038. The cause is remanded to the court of appeals for further
proceedings not inconsistent with State v. Lester.
        MOYER,       C.J.,   and    PFEIFER,     LUNDBERG         STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        William D. Mason, Cuyahoga County Prosecuting Attorney, and Lisa
Reitz Williamson and Kristen L. Sobieski, Assistant Prosecuting Attorneys, for
appellee.
        Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin,
Assistant Public Defender, for appellant.
                               ______________________